DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 8, 11-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 8, the claim limitation “…each interdigitated transducer of the second plurality of interdigitated transducers…” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because previously in claim 6, there has “a second plurality of interdigital transducers”, but there is no statement of “a second plurality of interdigitated transducers” previously; thus as best understood, the claim limitation “…each interdigitated transducer of the second plurality of interdigitated transducers…” should be “…each interdigital transducer of the second plurality of interdigital transducers…” according to antecedent basis requirement.
	Regarding claim 11, the claim limitation “…lower in amplitude as compared to the spurious peaks of each of the first interdigital transducers and the second interdigital transducer.” should be “…lower in amplitude as compared to spurious peaks of each of the first interdigital transducers and the second interdigital transducer.” according to antecedent basis requirement since there is no previous statement of “spurious peaks of each of the first interdigital transducers and the second interdigital transducer.”.
	Dependent claims 12-16 are also rejected at least the same reason as rejected independent claim 11 as stated above because the dependent claims 12-16 are depending on the rejected independent claim 11.
Regarding claim 12, the claim limitation “…a pair of interdigitated electrodes for each of the first interdigital transducer…” should be “…a pair of interdigital electrodes for each of the first interdigital transducer…” to be consistent with the term “first interdigital transducer”. 
Regarding claim 16, the claim limitation “…each interdigitated transducer of the second plurality of interdigitated transducers…” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because previously in claim 14, there has “a second plurality of interdigital transducers”, but there is no statement of “a second plurality of interdigitated transducers” previously; thus as best understood, the claim limitation “…each interdigitated transducer of the second plurality of interdigitated transducers…” should be “…each interdigital transducer of the second plurality of interdigital transducers…” according to antecedent basis requirement.
Regarding claim 18, the claim limitation “…each the first interdigital transducer and the second interdigital transducer comprises a top electrode layer, a piezoelectric layer and bottom electrode layer, wherein the method further comprises: varying thickness of at least one of the top electrode layer, a piezoelectric layer and bottom electrode layer of both the first interdigital transducer and the second interdigital transducer…” should be “…each of the first interdigital transducer and the second interdigital transducer comprises a top electrode layer, a piezoelectric layer and a bottom electrode layer, wherein the method further comprises: varying thickness of at least one of the top electrode layer, the piezoelectric layer and the bottom electrode layer of both the first interdigital transducer and the second interdigital transducer…” according to antecedent basis requirement.
Regarding claim 19, the claim limitation “…each the first interdigital transducer and the second interdigital transducer comprises a top electrode layer, a piezoelectric layer and bottom electrode layer, wherein the method further comprises: varying thickness of at least one of the top electrode layer, a piezoelectric layer and bottom electrode layer of both the first interdigital transducer and the second interdigital transducer, until each of the first interdigital transducer and the second interdigital transducer are configured to resonate at a common target frequency and are configured to produce spurious peaks at different frequencies.” should be “…each of the first interdigital transducer and the second interdigital transducer comprises a top electrode layer, a piezoelectric layer and a bottom electrode layer, wherein the method further comprises: varying thickness of at least one of the top electrode layer, the piezoelectric layer and the bottom electrode layer of both the first interdigital transducer and the second interdigital transducer, until each of the first interdigital transducer and the second interdigital transducer are configured to resonate at the common target frequency and are configured to produce the spurious peaks at different frequencies.” according to antecedent basis requirement.
Regarding claim 20, the claim limitation “…to produce spurious peaks at different frequencies.” should be “…to produce the spurious peaks at different frequencies.” according to antecedent basis requirement.

Allowable Subject Matter
4.	Claims 1-7, 9, 10 and 17 are allowed.
5.	Claims 8, 11-16 and 18-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard Tan/Primary Examiner 2849